LAWSON, Justice.
Since there are no assignments of error, the decree of the trial court is due to be affirmed. It is so ordered. Dobson v. Deason, 258 Ala. 219, 61 So.2d 764, and cases cited; Garrett v. Oddo, 261 Ala. 172, 73 So.2d 761; Rule 1, Revised Rules of the Supreme Court of Alabama, 261 Ala. XIX.
Affirmed.
LIVINGSTON, C. J., and STAKELY and MERRILL, JJ., concur.
On Motion to Amend Decree of Affirmance
LAWSON, Justice.
We affirmed the decree of the trial court on November 10, 1955. More than *184fifteen days thereafter the appellee filed in this court what is termed an application for rehearing, but which we have considered as a motion to amend the decree of affirmance by taxing a ten percent penalty. When so treated the instrument is not subject to being stricken because of the fact that it was filed more than fifteen days after the date on which the decree of this court was rendered affirming the decree of the trial court. However, we have concluded that the motion to amend the decree of affirmance should be denied. It is so ordered. See the opinion of this court on rehearing in the case of Lloyd v. Stewart, 258 Ala. 627, 60 So.2d 911, 64 So.2d 884.
Motion to amend decree of affirmance denied.
LIVINGSTON, C. J., and STAKELY and MAYFIELD, JJ., concur.